               Case 2:20-cv-00494-JAD-EJY Document 27 Filed 07/23/21 Page 1 of 1




 1                                 UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3                                                            Case No. 2:20-cv-00494-JAD-EJY
         Daniel Wolff,
 4
                            Petitioner                     Order Granting Unopposed Motion for
 5              v.                                                  Extension of Time

 6                                                                       ECF No. 26
         Brian Williams, et al.,
 7
                           Respondents
 8

 9

10             Petitioner Daniel Wolff brings an unopposed motion to extend the deadline for filing an

11 opposition to the motion to dismiss. 1 He argues that the press of business in other cases has

12 taken much of his time. Good cause appearing, IT IS HEREBY ORDERED that the unopposed

13 motion for extension of time (first request) [ECF No. 26] is GRANTED. Petitioner's deadline

14 for filing an opposition to the motion to dismiss is extended to August 23, 2021.

15             Dated: July 23, 2021

16                                                             _________________________________
                                                               U.S. District Judge
17

18

19

20

21

22

23
     1
         ECF No. 26.
